Exhibit 99.4 VaxGen, Inc. Unaudited Pro Forma Financial Information VaxGen, Inc. Index Unaudited Pro Forma Financial Information Page(s) Introductory Explanation 1 Condensed Unaudited Pro Forma Combined Balance Sheet as of June 30, 2010 3 Condensed Unaudited Pro Forma Combined Statements of Operations for the Six Months Ended June 30, 2010 4 Condensed Unaudited Pro Forma Combined Statements of Operations for the Year Ended December 31, 2009 5 Notes to Condensed Unaudited Pro Forma Combined Financial Information 6–7 VaxGen, Inc. Introductory Explanation Unaudited Pro Forma Financial Information The following unaudited pro forma financial statements of VaxGen, Inc. (“VaxGen” or the “Company”) give effect to the closing of a merger transaction with diaDexus, Inc. (“diaDexus”) pursuant to an Agreement and Plan of Merger and Reorganization, dated as of May 28, 2010, as amended June 24, 2010 (the “Merger Agreement”), by and among VaxGen, diaDexus, Violet Acquisition Corporation, a wholly owned subsidiary of VaxGen (“Merger Sub I”), Violet Acquisition, LLC, a wholly owned subsidiary of VaxGen (“Merger Sub II”), and John E. Hamer, as the representative of diaDexus’ stockholders.Pursuant to the Merger Agreement, diaDexus became a wholly owned subsidiary of VaxGen through a merger of Merger Sub I with and into diaDexus, with diaDexus being the surviving company in the merger (“Merger I”), and, immediately following the effectiveness of Merger I, the merger of diaDexus with and into Merger Sub II, with Merger Sub II being the surviving entity in the merger (“Merger II” and together with Merger I, the “Merger”). Upon completion of the Merger and subject to the terms and conditions of the Merger Agreement, each outstanding share of Series F Preferred Stock of diaDexus (“diaDexus Series F Preferred”) converted intoa right to receive 1.7583 shares of common stock of VaxGen, which in the aggregate totaled approximately 19,059,144 shares of VaxGen common stock.The Common Stock, Series A - E Preferred Stock and all warrants of diaDexus were cancelled without consideration.In addition, in accordance with the Merger Agreement and the diaDexus Retention Bonus Plan, VaxGen (i) issued 901,390 shares of VaxGen common stock to the executive officers of diaDexus and (ii) paid or will pay approximately $90,048 in cash to the executive officers of diaDexus to satisfy certain withholding obligations incurred in connection with the issuance of the aforementioned shares of VaxGen common stock and $136,729 in cash to non-officer employees of diaDexus.As of July 28, 2010, after giving effect to the Merger and the issuance of VaxGen common stock to the executive officers of diaDexus, VaxGen had 53,067,057 shares of common stock issued and outstanding, with the former holders of diaDexus Series F Preferred and the executive officers of diaDexus collectively owning approximately 38%, and the pre-Merger VaxGen stockholders owning approximately 62%, of the outstanding VaxGen common stock. Immediately following the business combination transaction, diaDexus designees to the Company’s board of directors represented a majority of the Company’s directors, diaDexus’ senior management represented the entire senior management of the combined company and the operations of diaDexus were the sole revenue producing operations as well as the only continuing development effort of the combined company. Therefore, diaDexus is deemed to be the acquiring company for accounting purposes.Furthermore, because prior to the Merger VaxGen had ceased operations, was no longer developing or producing products, had no operating revenue since 2008 and conducted no business processes which produced output, VaxGen is not considered to be a business for accounting purposes.Therefore, the merger is treated as a purchase of net assets of VaxGen by diaDexus for accounting purposes. The financial statements of the Company for the periods covered by the following unaudited pro forma financial statements have been previously filed with the Company’s Annual Report on Form 10-K filed with the Securities and Exchange Commission on March 29, 2010 and Quarterly Report on Form 10-Q filed with the Securities and Exchange Commission on July 27, 2010. The Unaudited Pro Forma Combined Balance Sheet (the “Pro Forma Balance Sheet”) as of June 30, 2010 has been prepared as if the Merger had occurred on June 30, 2010. The Pro Forma Balance Sheet combines the historical financial information of VaxGen and diaDexus as of June 30, 2010 and gives effect to the unaudited pro forma adjustments necessary to account for the Merger as a purchase of the net assets of VaxGen. 1 VaxGen, Inc. Introductory Explanation Unaudited Pro Forma Financial Information The Unaudited Pro Forma Combined Statements of Operations (the “Pro Forma Statements of Operations”) have been prepared as if the Merger had occurred on January 1, 2009. These Pro Forma Statements of Operations combine the historical statements of operations of VaxGen for the year ended December 31, 2009 and the six months ended June 30, 2010 with the historical statements of operations of diaDexus for the year ended December 31, 2009 and the six months ended June 30, 2010, respectively, and give effect to the unaudited pro forma adjustments necessary to account for the Merger as a purchase of the net assets of VaxGen. The unaudited pro forma adjustments are based on the purchase price and preliminary purchase price allocation based on available information and assumptions that VaxGen believes are reasonable. Therefore, the amounts in the Pro Forma Statements of Operations and Pro Forma Balance Sheet and accompanying notes are subject to change which could be material. In the opinion of management, all adjustments have been made that are necessary to present fairly the Pro Forma Financial Information. The Pro Forma Financial Information is provided for illustrative purposes only and do not purport to represent what results of operations or financial position would actually have been had the transaction occurred on such dates, nor do they purport to project the results of operations or financial position of VaxGen for any future period or date. The Pro Forma Financial Information should be read in conjunction with, and is qualified by reference to, the audited and unaudited financial statements and accompanying notes of VaxGen and diaDexus, which are incorporated by reference and included herein, respectively. 2 VaxGen, Inc. Condensed Unaudited Pro Forma Combined Balance Sheet As of June 30, 2010 (in thousands of dollars) VaxGen, Inc. diaDexus, Inc. Pro Forma Adjustments Note Pro Forma Combined Assets Current assets: Cash and cash equivalents $ $ $ Investment securities - Notes receivable from diaDexus, Inc. - ) c - Accounts receivable - Inventory - Restricted cash Assets held for sale - Prepaid expenses and other current assets ) c Total current assets ) Property and equipment, net - Restricted cash - Other assets 3 ) d 3 Total assets $ $ $ ) $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ $ Accrued and other current liabilities ) d ) c Notes payable - Notes payable to Vaxgen, Inc. - ) c - Total current liabilities ) Deferred revenue - Deferred rent and other liabilities - ) d Unfavorable lease liability - - d Warrant liability - 33 33 Total liabilities ) Preferred stock - ) a - Stockholders' equity (deficit): Common stock 18 a Additional paid-in capital a ) b ) d Accumulated other comprehensive loss (1
